          Case MDL No. 2997 Document 39-1 Filed 03/23/21 Page 1 of 9




                                   BEFORE THE
                         UNITED STATES JUDICIAL PANEL ON
                            MULTIDISTRICT LITIGATION


IN RE BABY FOOD MARKETING, SALES                     MDL DOCKET NO. 2997
PRACTICES AND PRODUCTS LIABILITY
LITIGATION



                                   PROOF OF SERVICE

  I, Ruth Anne French-Hodson, hereby certify that my Notice of Appearance was filed on March

 23, 2021 using the JPML ECF System, which sends electronic notice to counsel. It was also via

                email on March 23, 2021 on the following counsel listed below:




Dean N. Panos                                   Dale J. Giali
JENNER & BLOCK                                  Keri E. Borders
353 N. Clark Street                             Rebecca B. Johns
Chicago, IL 60654-3456                          MAYER BROWN LLP
dpanos@jenner.com                               350 South Grand Avenue, 25th Floor
Attorney for Hain Celestial Group d/b/a         Los Angeles, CA 90071-1503
Earth’s Best Organics                           dgiali@mayerbrown.com
                                                kborders@mayerbrown.com
                                                rjohns@mayerbrown.com
                                                Attorneys for Plum PBC

Hope Freiwald                                   Mark Cheffo
DECHERT LLP                                     DECHERT LLP
2929 Arch Street,                               1095 Avenue of the Americas,
Philadelphia, PA 19104-2808                     New York, NY, 10036-6797
hope.freiwald@dechert.com                       mark.cheffo@dechert.com
Attorney for Plum PBC                           Attorney for Plum PBC
          Case MDL No. 2997 Document 39-1 Filed 03/23/21 Page 2 of 9




Christina Sarchio                        Kathleen E. McCarthy
DECHERT LLP                              KING & SPALDING LLP
1900 K Street, NW,                       1185 Avenue of the Americas
Washington, DC, 20006-1110               New York, NY 10036
christina.sarchio@dechert.com            kmccarthy@kslaw.com
Attorney for Plum PBC                    Attorney for Beech-Nut Nutrition Company

Livia Anne McCammon Kiser                Negin Hadaghian
KING & SPALDING LLP                      DLA PIPER LLP (US)
110 N. Wacker Dr., Suite 3800            1251 Avenue of the Americas, 27th
Chicago, IL 60606                        Floor New York, NY 10020-1104
lkiser@kslaw.com                         Negin.hadaghian@us.dlapiper.com
Attorney for Beech-Nut Nutrition Co.     Attorney for Nurture, Inc.

Matthew R. Devine                        Arthur G. Boylan
WHITE & CASE LLP                         Norman H. Pentelovitch
111 S Wacker Drive                       ANTHONY OSTLUND BAER
Suite 5100                               & LOUWAGIE P.A.
Chicago, IL 60606                        3600 Wells Fargo Center
(312) 881-5400                           90 South Seventh Street
matthew.devine@whitecase.com             Minneapolis, MN 55402
Attorney for Gerber Products Co          Telephone: (612) 349-6969
                                         aboylan@anthonyostlund.com
                                         npentelovitch@antonyostlund.com
                                         Attorney for Gerber Products Co

Bryan A. Merryman                         LITE DEPALMA GREENBERG, LLC
WHITE & CASE LLP                         Joseph DePalma
555 South Flower Street, Suite 2700      Susana Cruz Hodge
Los Angeles, CA 90071-2433               570 Broad Street, Suite 1201
(213) 620-7700                           Newark, NJ 07102
bmerryman@whitecase.com                  Telephone: (973) 623-3000
Attorney for Gerber Products Co          E-mail: jdepalma@litedepalma.com
                                         scruzhodge@litedepalma.com
                                         Attorneys for Plaintiff Charlotte Willough by,
                                         Ludmila Gulkarov, Laura Peek, Jodi
                                         Smith and LaKendrea Camille McNealy

R. Brent Wisner, Esq. (SBN: 276023)      Spencer Sheehan
rbwisner@baumhedlundlaw.com Pedram       Sheehan & Associates, P.C.
Esfandiary, Esq. (SBN: 312569)           60 Cuttermill Road, Suite 409
pesfandiarv@baumhedlundlaw.com           Great Neck, NY 11021
10940 Wilshire Blvd., 17th Floor         Tel: 516-268-7080
 Los Angeles, CA 90024                   Fax: 516-234-7800
Telephone: (310) 207-3233                Email: spencer@spencersheehan.com
Facsimile: (310) 820-7444                Attorney for Kendra Anderson and all others
Counsel for AG, HG, XG                   similarly situated
          Case MDL No. 2997 Document 39-1 Filed 03/23/21 Page 3 of 9


Angela Agrusa                                    Charles E. Schaffer
2000 Avenue of the Stars                         LEVIN SEDRAN & BERMAN LLP
400 North Tower                                  510 Walnut Street, Suite 500
Los Angeles, CA 90067 T:                         Philadelphia, PA 19106
310.595.3000 F: 310.595.3300 E:                  T: (215) 592-1500
angela.agrusa@us.dlapiper.com                    F: (215) 592-4663
Counsel for Nurture, Inc                         E: cschaffer@lfsblaw.com
                                                 Attorneys for Plaintiffs Melanie Shepa rd,
                                                 Ciara Vargas, Tish Valdez, Gwynd aline
                                                 Quarles
Lori G. Feldman, Esq.                            Robert K. Shelquist (MN #21310X)
GEORGE GESTEN MCDONALD, PLLC 102                 Rebecca A. Peterson (MN #0392663)
Half Moon Bay Drive Croton-on-Hudson,            100 Washington Avenue South, Suite 2200
New York 10520                                   Minneapolis, MN 55401
Phone: (917) 983-9321                            Telephone: (612) 339-6900
Fax: (888) 421-4173                              Facsimile: (612) 339-0981
LFeldman@4-Justice.com                           E-mail: rkshelquist@locklaw.com
                                                 rapeterson@locklaw.com
 David J. George, Esq.                           Attorneys for Plaintiff Charlotte Willough by,
Brittany L. Brown, Esq.                          Ludmila Gulkarov, Laura Peek, Jodi S mith
GEORGE GESTEN MCDONALD, PLLC                     and LaKendrea Camille McNealy
9897 Lake Worth Road, Suite #302
Lake Worth, FL 33467
Phone: (561) 232-6002
Fax: (888) 421-4173
Email: DGeorge@4-Justice.com
E-Service: eService@4-Justice.com
Counsel for Crista Hazely and Vanessa
Mathiesen

CUNEO GILBERT & LADUCA, LLP                      David Magagna
Charles LaDuca                                   Levin Sedran & Berman
Katherine Van Dyck                               510 Walnut Street, Suite 500
C. William Frick                                 Philadelphia, PA 19106
4725 Wisconsin Avenue NW, Suite 200              Tel: 215-592-1500
Washington, DC 20016                             Email: dmagagna@lfsblaw.com
Telephone:(202) 789-3960                          Attorneys for Erin Smid and all others
Facsimile: (202) 789-1813                         similarly situated
E-mail: charles@cuneolaw.com
kvandyck@cuneolaw.com
bill@cuneolaw.com
Attorneys for Plaintiff Charlotte Willough by,
Ludmila Gulkarov, Laura Peek, Jodi S mith
and LaKendrea Camille McNealy
         Case MDL No. 2997 Document 39-1 Filed 03/23/21 Page 4 of 9


Jonathan Shub                                  Mark R. Rosen
Shub Law Firm LLC                              Barrack, Rodos & Bacine
134 Kings Hwy. E.                              One gateway center suite 2600
Second Floor                                   Newark, NJ 07102
Haddonfield, NJ 08033                          (973) 297-1484
Tel: 856-772-7200                              Fax: (973) 297-1485
Email: ecf@shublawyers.com                     Email:Mrosen@barrack.com
Attorneys for Melanie Shepard, Ciara Vargas,
Tisha Valdez, Gwyndaline Quarles, and all      Jeffrey B. Gittleman
others similarly situated                      Barrack, Rodos & Bacine
                                               3300 Two Commerce Square
                                               2001 Market Street
                                               Philadelphia, PA 19103
                                               Tel: 215-963-0600
                                               Fax: 215-963-0838
                                               Email: jgittleman@barrack.com
                                               Attorney for Jessica Moore and all others
                                               similarly situated
Innessa Melamed Huot                           Janine Lee Pollack
Fauuqi & Faruqi Llp                            Calcaterra Pollack LLP
685 Third Avenue, 26th Floor                   1140 Avenue of the Americas, 9th Floor
New York, NY 10017                             New York, NY 10036
Tel: 212-983-9330                              Tel: 917-899-1765
Email: Ihuot@Faruqilaw.Com                     Fax: 332-206-2073
Attorney for Jeremy Cantor, Ashley Allen,      Email: jpollack@calcaterrapollack.com
Dominick Grossi, Anthony Harrison, Heather
Hyden, Lisa Losiewicz, Haley Sams, and Vito    Michael Milton Liskow
Scarola                                        Calcaterra Pollack LLP
                                               1140 Avenue of the Americas
                                               Suite 9th Floor
                                               New York, NY 10036-5803
                                               Tel: 212-899-1761
                                               Email: mliskow@calcaterrapollack.com
                                               Attorneys for Nicole Stewart, Elizabeth
                                               Agramonte, Summer Apicella, and all others
                                               similarly situated
           Case MDL No. 2997 Document 39-1
Kevin Laukaitis                               Filed
                                         Daniel     03/23/21 Page 5 of 9
                                                 Gustafson
Shub Law Firm LLC                        Gustafson Gluek PLLC
134 Kings Highway E, 2nd Floor           120 South 6th Street, Suite 2600
 Haddonfield, NJ 08033                   Minneapolis, MN 55402
Tel: 856-772-7200                        Tel: (612)333-8844
Email: ecf@shublawyers.com               Fax: (612)339-6622
                                         Email: dgustafson@gustafsongluek.com
Gary E Mason
Mason Lietz & Klinger LLP                Raina C Borrelli
5101 Wisconsin Avenue NW Suite 305       Gustafson Gluek pLLC
Washington, DC 20016                     Canadian Pacific Plaza
Tel: 202-429-2290                        120 South Sixth Street, Suite2600
Email: gmason@masonllp.com               Minneapolis, MN 55402
Attorneys for Alyssa Mays and all others Tel: 612-333-8844
similarly situated                       Fax: 612-339-6622
                                         Email: rborrelli@gustafsongluek.com
          Case MDL No. 2997 Document 39-1 Filed 03/23/21 Page 6 of 9


Jeffrey Alan Barrack                           Kara A. Elgersman
Barrack, Rodos & Bacine                        Wexler Wallace LLP
3300 Two Commerce Square                       55 W. Monroe Street, Suite 3300
2001 Market Street                             Chicago, IL 60603
Philadelphia, PA 19103                         Tel: 312-346-2222
Tel: (215) 963-0600                            Email: kae@wexlerwallace.com
Fax: (215) 963-0838
Email: jbarrack@barrack.com                    Kenneth A. Wexler
                                               Wexler Wallace LLP
Michael Arthur Toomey                          55 W. Monroe Street, Suite 3300
Barrack, Rodos & Bacine                        Chicago, IL 60603
Eleven Times Square                            Tel: (312) 346-2222
640 8th Avenue, 10th Floor                     Fax: (312) 346-0022
New York, NY 10036                             Email: kaw@wexlerwallace.com
Tel: (212) 688-0782
Fax: (212) 688-0783                             Michelle Lukic
Email: mtoomey@barrack.com                      Wexler Wallace LLP
Attorneys for Lee Boyd and all others similarly 55 W. Monroe Street, Suite 3300
situated                                        Chicago, IL 60603
                                                Tel: 312-346-2222
                                                Fax: 312-346-0022
                                                Email: mpl@wexlerwallace.com

Miles Greaves                                  Karen Nadine Wilson-Robinson
Taus Cebulash & Landau LLP                     Wilson & Brown, PLLC
80 Maiden Lane, Suite 1204                     2066 Central Park Avenue
New York, NY 10038                             Yonkers, NY 10710
Tel: 646-873-7650                              Tel: 646-498-9816
Fax: 212-931-0703                              Fax: 718-425-0573
Email: mgreaves@tcllaw.com                     Email: karen@wilsonbrownlawyers.com
Attorneys for Kelly McKeon, Renee Bryan,       Attorney for Lynda Galloway and all others
Marilyn Cason, and all others similarly        similarly situated
situated
Steven L. Bloch                                Francis J. Balint, Jr.
Silver Golub & Teitell LLP                     Bonnett Fairbourn Friedman & Balint PC
184 Atlantic Street                            4023 Chain Bridge Road, Suite 4
Stamford, CT 06901                             Fairfax, VA 22030
Tel: 203-325-4491                              Tel: 602-776-5903
Fax: 203-325-3769                              Fax: 602-274-1199
Email: sbloch@sgtlaw.com                       Email: fbalint@bffb.com
Attorney for Emily Baccari, Dominick Grossi,   Attorney for Kathleen Keeter
Heather Hyden, Haley Sams, Vito Scarola and    Attorney for Jamie Moore
all others similarly situated
          Case MDL No. 2997 Document 39-1 Filed 03/23/21 Page 7 of 9




Eric A. Kafka                                    Dennis Stewart
Cohen Milstein Sellers & Toll PLLC               Gustafson Gluek PLLC
88 Pine Street, 14th Floor                       600 B Street, 17th Floor
New York, NY 10005                               San Diego, CA 92101
Tel: 212-838-7797                                Tel: (619) 595-3299
Fax: 212-838-7745                                Email: dstewart@gustafsongluek.com
Email: ekafka@cohenmilstein.com
Douglas J. McNamara                              Amanda M. Williams
Cohen Milstein Sellers & Toll PLLC               Gustafson Gluek PLLC
1100 New York Avenue, NW                         120 South Sixth Street, Suite 2600
East Tower, 5th Floor                            Minneapolis, MN 55402
Washington, DC 20005                             Tel: (612) 333-8844
Tel: 202-408-4651                                Fax: (612) 339-6622
Fax: 202-408-4699                                Email: awilliams@gustafsongluek.com
Email: dmcnamara@cohenmilstein.com
Attorneys for Lori-Anne Albano, Myjorie          Attorneys for Kelly McKeon, Josh Crawford,
Philippe, Rebecca Telaro, Alyssa Rose, and all   and all others similarly situate
others similarly situated
Davina C. Okonkwo                                Kevin Landau
Sauder Schelkopf                                 Taus Cebulash & Landau, LLP
1109 Lancaster Avenue                            80 Maiden Lane, Suite 1204
Berwyn, PA 19312                                 New York, NY 10038
Tel: 610-200-0581                                Tel: 212-931-0704
Email: dco@sstriallawyers.com                    Email: klandau@tcllaw.com
Attorneys for Kelly McKeon, Josh Crawford,       Attorneys for Kelly McKeon, Josh Crawford,
and all others similarly situated                and all others similarly situated

Lori G. Kier                                     Mary M. Nikolai
Sauder Schelkopf                                 GUSTAFSON GLUEK PLLC
1109 Lancaster Avenue                            Canadian Pacific Plaza
Berwyn, PA 19312                                 120 South Sixth Street, Suite 2600
Tel: 610-200-0581                                Minneapolis, MN 55402
Email: lgk@sstriallawyers.com                    Tel: 612-333-8844
Attorneys for Kelly McKeon, Josh Crawford,       Email: mnikolai@gustafsongluek.com
and all others similarly situated                 Attorneys for Kelly McKeon, Josh Crawford,
                                                 and all others similarly situated

Matthew David Schelkopf                          Patrick Howard
Sauder Schelkopf                                 Saltz Mongeluzzi Barrett & Bendesky 1650
555 Lancaster Avenue                             Market Street
Berwyn, PA 19312                                 One Liberty Place, 52nd Floor
Tel: 610-200-0581                                Philadelphia, PA 19103
Email: mds@mccunewright.com                      Tel: 215-496-8282
Attorneys for Kelly McKeon, Josh Crawford,       Fax: 215-496-0999
and all others similarly situated                Email: phoward@smbb.com
                                                 Attorneys for Kelly McKeon, Josh Crawford,
                                                 and all others similarly situated
          Case MDL No. 2997 Document 39-1 Filed 03/23/21 Page 8 of 9



Simon Bahne Paris                            Terry J. Kirwan , Jr.
Saltz Mongeluzzi Barrett and Bendesky        Kirwan Law Firm, PC
1650 Market Street                           AXA Tower I, 15th Floor
One Liberty Place, 52nd Floor                100 Madison Street
Philadelphia, PA 19103                       Syracuse, NY 13202
Tel: 215-496-8282                            Tel: 315-452-2443
Email: sparis@smbb.com                       Fax: 315-671-1550
Attorneys for Kelly McKeon, Josh Crawford,   Email: tkirwan@kirwanlawpc.com
and all others similarly situate             Attorney for Lee Boyd and all others similarly
                                             situated
Tim Eugene Dollar                            Zahra Dean
Dollar, Burns & Becker                       Kohn, Swift & Graf, P.C.
1100 Main St., Suite 2600                    1600 Market Street
Kansas City, MO 64105                        Suite 2500
Tel: (816) 876-2600                          Philadelphia, PA 19103
Fax: (816)221-8763                           215-238-1700
Email: timd@dollar-law.com                   215-238-1968 (fax)
                                             zdean@kohnswift.com
Attorney for Katesha Smith, Miranda Fogle,   Attorney for Erik Lawrence, Marie Mezile,
and all others similarly situated            and Rachel M. Frantz
Matthew Ross Mendelsohn
Mazie Slater Katz & Freeman LLC
103 Eisenhower Parkway
Roseland, Nj 07068
973-228-9898
mrm@mazieslater.com

Attorney for Muslin Pierre-Louis
            Case MDL No. 2997 Document 39-1 Filed 03/23/21 Page 9 of 9




Submitted March 23, 2021

                                        /s/ Ruth Anne French-Hodson

                                         Ruth Anne French-Hodson
                                         Rex A. Sharp
                                         Isaac L. Diel
                                         Ryan C. Hudson
                                         Sharp Law, LLP
                                         5301 West 75th Street
                                         Prairie Village, KS 66208
                                         Tel: 913-901-0505
                                         Fax: 913-901-0419
                                         rafrenchhodson@midwest-law.com
                                         rsharp@midwest-law.com
                                         idiel@midwest-law.com
                                         rhudson@midwest-law.com


                                        Attorneys for Jenna Johnson, Abbey Johnston,
                                        Riley Bucci, Kelsey Gross, Stevie McCartin,
                                        Elaine Lake, Courtney Nemmers, Jessica Scott,
                                        Tracy Tankard, Mallory VanDyke, and all
                                        consumers who purchased baby foods
                                        manufactured by Defendants
